Title: From Benjamin Franklin to Jonathan Shipley, 10 March 1774
From: Franklin, Benjamin
To: Shipley, Jonathan


My good Lord,
Cravenstreet March 10——74.
In Page 26 and seq. of the oldest of these Pamphlets, and Page 64 and seq. of the newest, your Lordship will find the Subject of Communication with Settlements on the Ohio pretty fully handled.
The Rarity of Goods brought from distant Countries makes People willing to give such an additional Price for them as more than compensates the Charge of Carriage. A Gentleman assur’d me that not long since being at a Fair in Transylvania, he saw there a Shop full of English Queen’s Ware, which had been carry’d up the Rhine and down the Danube. This Ware is bulky, of low Value proportion’d to its Bulk, and hazardous to carry, and yet the Price defray’d the Expence and Risque.
I send also another Pamphlet, at the End of which, Page 143. is reprinted a little Piece of mine on the Differences then arising between the two Countries.
I apprehend that one View of the intended Bill may be, the Discouraging of Emigrations. The Projectors may suppose, that if Titles to new Land cannot be obtained in America, People will not go thither to obtain Lands. They will however find themselves mistaken. The Natives of America are those that settle new Lands, removing from those they have begun to cultivate as fast as they have an Opportunity of selling them to New Comers, who are not so fit for the Woods as themselves. And this will go on, for People will confide that Government can never be so unjust as to turn them off, and indeed it will never be done.
But suppose such an Act could be executed, what would be the Consequence? The American Gentlemen, (not at present in favour here) who are Possessors of large Tracts of Land, fit for Settlement, would then have the whole Market in their own Hands, and their Estates would thereby be increas’d in Value beyond Imagination. Sir Francis Bernard and his Associates (of whom I have the honour to be one) have 120,000 Acres in Nova Scotia which we wish to have Settled. The Settlement on the Ohio is against us, as it draws the People another Way. Perhaps he may move the Measure for his own Sake, and that of his English Friends. I ought not to object to it if I thought only of my own Interest; for I have declin’d my Share in the Ohio Purchase. But I think People should be left at Liberty to go where they can be happiest. I and my Son have also some other considerable Tracts, so that if such an Act should pass, Government will do me more Favour than they have done me Injury by taking away my Place. With the greatest Esteem and Respect, I am, My Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
